Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 12, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiely et al (US 2015/0065219).
Regarding claims 1, 14 and 20: Kiely discloses a processing circuit (paragraph [0005], the invention relates to a non-transitory computer readable media with computer-executable instructions embodied thereon that, when executed by a processor, causes the processor to perform a method); and a memory coupled to the processing circuit, the memory comprising machine readable instructions that, when executed by the processing circuit (paragraph [0005], the invention relates to a non-transitory computer readable media with computer-executable instructions embodied thereon that, when executed by a processor, causes the processor to perform a method), cause the processing circuit to: provide, to an augmented reality (AR) device that is associated with a user, symbol combination data that defines a plurality of combinations of symbols that are displayable on a gaming device (paragraph [0025] – paragraph [0026], paragraph [0028], display 122 outputs a plurality of gaming symbols 301. Gaming symbols 301 inform the player of information used to make decisions during the game. Display 122 outputs at least one hidden element 302. Hidden element 302 represents an unknown to the player of the game. Hidden element 302 is represented by a graphic, shown in FIG. 3 as a question mark. The identity of the gaming content concealed by hidden element 302 may be revealed to the player of the game through portable electronic device 150); provide, to the AR device, a plurality of virtual symbols that correspond to the plurality of combinations of symbols and that are collected by the AR device responsive to an image capture device of the AR device capturing image data that corresponds to ones of the plurality of combinations of symbols, wherein the AR device displays one of the plurality of virtual symbols and a corresponding one of the plurality of combinations of symbols on a display device of the AR device (paragraph [0027], The information presented to the player through display 151 includes the content of at least a portion of the hidden elements displayed on display 122. The information presented to the player through display 151 may be a mirror image of the information presented to the player on display 122, with the exception of the inclusion of the identity of at least a portion of the hidden information); receive, from the AR device, virtual symbol data indicating that the AR device has collected one of the plurality of virtual symbols (paragraph [0028], the identity of the gaming content concealed by hidden element 302 may be revealed to the player of the game through portable electronic device 150. As discussed above with respect to FIG. 2, portable electronic device 150 may be paired with gaming machine 102 (or server 160) and may be used as a decoder that enables the player to learn the identity of hidden elements 302. In this particular arrangement, display 151 displays area 201 of gaming content displayed on display 122. However, it should be understood that display 151 may be configured to mirror the entire contents of display 122); and send, to the AR device, award data that corresponds to the one of the virtual symbols that has been collected, the award data being redeemable by the user (paragraph [0030] – paragraph [0031], paragraph [0037], The video slot game includes five video reels 501-505. Four of the video reels, video reels 502-505, are visible to the player through display 122. Video reel 501 is presented to the player as a hidden video reel having its contents hidden from the player on display 122. The contents of hidden video reel 501 may be viewed by the player through display 151 of portable electronic device 150, the portable electronic device renders a mirror image (or a similar image) of the gaming machine display but overlays or substitutes the hidden elements with the element's content (e.g., question marks representing hidden gaming elements are replaced with gaming symbols, award values, casino comps, etc.)), wherein the plurality of combinations of symbols comprise non-winning combinations of symbols in the gaming device (paragraph [0027], The information presented to the player through display 151 includes the content of at least a portion of the hidden elements displayed on display 122. The information presented to the player through display 151 may be a mirror image of the information presented to the player on display 122, with the exception of the inclusion of the identity of at least a portion of the hidden information, the examiner interprets the game outcomes presented to the player as inherently including winning and non-winning combinations), wherein the plurality of virtual symbols comprises a first virtual symbol and a second virtual symbol that is collected after the first virtual symbol (paragraph [0037], the amount of hidden elements revealed to the player through the portable electronic device varies depending on the player's status in a loyalty program. For example, only one hidden element may be revealed to the player if the player is a bronze member, two elements if the player is a silver member, three elements if the player is a gold member, and four elements if the player is a platinum member. The number of hidden elements revealed to the player may depend on an amount of money paid to reveal hidden elements. The number of hidden elements revealed to the player may depend on trigger events during game play (e.g., elements may be revealed as part of a bonus system)), and wherein an action of the first virtual symbol is determined based on content of the second virtual symbol (Fig. 5, reference character 151).
Regarding claim 2: Kiely discloses that which is discussed above. Kiely further discloses that the processing circuit is further caused to: send, via the communication interface and to the AR device, symbol combination data comprising a plurality of combinations of symbols that display 122 outputs a plurality of gaming symbols 301. Gaming symbols 301 inform the player of information used to make decisions during the game. Display 122 outputs at least one hidden element 302. Hidden element 302 represents an unknown to the player of the game. Hidden element 302 is represented by a graphic, shown in FIG. 3 as a question mark. The identity of the gaming content concealed by hidden element 302 may be revealed to the player of the game through portable electronic device 150), wherein the virtual symbol data indicates that the AR device has collected the plurality of virtual symbols (paragraph [0028], the identity of the gaming content concealed by hidden element 302 may be revealed to the player of the game through portable electronic device 150. As discussed above with respect to FIG. 2, portable electronic device 150 may be paired with gaming machine 102 (or server 160) and may be used as a decoder that enables the player to learn the identity of hidden elements 302. In this particular arrangement, display 151 displays area 201 of gaming content displayed on display 122. However, it should be understood that display 151 may be configured to mirror the entire contents of display 122), and wherein the award data corresponds to the plurality of virtual symbols (paragraph [0030] – paragraph [0031], paragraph [0037], the video slot game includes five video reels 501-505. Four of the video reels, video reels 502-505, are visible to the player through display 122. Video reel 501 is presented to the player as a hidden video reel having its contents hidden from the player on display 122. The contents of hidden video reel 501 may be viewed by the player through display 151 of portable electronic device 150, the portable electronic device renders a mirror image (or a similar image) of the gaming machine display but overlays or substitutes the hidden elements with the element's content (e.g., question marks representing hidden gaming elements are replaced with gaming symbols, award values, casino comps, etc.)).
Regarding claims 4 and 19: Kiely discloses that which is discussed above. Kiely further discloses that ones of the plurality of combinations of symbols comprise combinations of symbols the information presented to the player through display 151 includes the content of at least a portion of the hidden elements displayed on display 122. The information presented to the player through display 151 may be a mirror image of the information presented to the player on display 122, with the exception of the inclusion of the identity of at least a portion of the hidden information, the examiner interprets the game outcomes presented to the player as inherently including winning and non-winning combinations).
Regarding claim 5: Kiely discloses that which is discussed above. Kiely further discloses that the plurality of virtual symbols comprises a second virtual symbol that corresponds to the first virtual symbol, and wherein, responsive to the AR device collecting the second virtual symbol, a reaction thereto by the first virtual symbol is caused (paragraph [0022], gaming machine 102 may present a normal 5-card version of poker to players without a connected portable electronic device. When a user connects portable electronic device 150 to gaming machine 102, the player may be able to play a 7-card version of poker, wherein the two additional cards are normally hidden from view on display 122, but visible on display 151).
Regarding claims 6 and 18: Kiely discloses that which is discussed above. Kiely further discloses that ones of the plurality of combinations of symbols are viewable on the gaming device, wherein the ones of the plurality of combinations of symbols are viewable on a display device of the AR device responsive to the image capture device being directed at the gaming device, and wherein ones of the plurality of virtual symbols comprise graphical content that is viewable on the display device of the AR device responsive to the image capture device being directed at the gaming device (paragraph [0030]. the video slot game includes five video reels 501-505. Four of the video reels, video reels 502-505, are visible to the player through display 122. Video reel 501 is presented to the player as a hidden video reel having its contents hidden from the player on display 122. The contents of hidden video reel 501 may be viewed by the player through display 151 of portable electronic device 150).
portable electronic device 150 includes a camera. Accordingly, when gaming machine 102 presents hidden elements through display 122, the player can direct the camera of portable electronic device 150 at display 122. The camera captures area 201 of display 122 and reproduces area 201 on display 151. Gaming machine 102 (or server 160) transmits the content of the hidden elements on display 122 in area 201 to portable electronic device 150. The system application being executed on portable electronic device 150 processes the received hidden gaming information along with the captured images from the camera and overlays the content of the hidden elements on display 151 such that the content of the hidden elements is revealed to the player).
Regarding claim 17: Kiely discloses that which is discussed above. Kiely further discloses capturing image data that corresponds to an image of one of the plurality of virtual symbols and location information corresponding to the one of the plurality of virtual symbols (paragraph [0027], the information presented to the player through display 151 includes the content of at least a portion of the hidden elements displayed on display 122. The information presented to the player through display 151 may be a mirror image of the information presented to the player on display 122, with the exception of the inclusion of the identity of at least a portion of the hidden information).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-11, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al (US 2015/0065219) in view of Bethke (US 2019/0340632).
Regarding claims 3, 7 and 15: Kiely discloses that which is discussed above. However, Kiely does not specifically disclose that the plurality of virtual symbols, the plurality of combinations of symbols and the award data correspond to a commercial brand.
Bethke discloses that a plurality of virtual symbols, the plurality of combinations of symbols and the award data correspond to a commercial brand (paragraph [0048], paragraph [0187], Client system 130 can be any suitable computing device, such as a personal computer, laptop, cellular phone, smart phone, computing tablet, and the like, the examiner interprets such computing devices as capable of being augmented reality devices, Game networking system 120b then generates a location-based action for the user 101 at step 254. Game networking system 120b then transmits a message to the user 101 comprising a description of the location-based action, a description of an incentive reward, and an offer of the incentive reward for the user 101's performance of the location-based action at step 256).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the branding as taught by Bethke into the gaming system as taught by Kiely in 
Regarding claim 8: Kiely discloses that which is discussed above. Although Kiely does not specifically disclose that the gaming device comprises a sports betting terminal, and that the virtual symbols comprise team logos that correspond to teams in a sports organization that is associated with the commercial brand, it would have been an obvious design choice to offer a sports themed gaming device in order to yield the predictable result appealing to players interested in sports and enhancing excitement in order to entice longer play and increased profitability. Further, such a design choice would not have any effect on the functionality of the gaming device. 
Regarding claim 9: Kiely discloses that which is discussed above. Kiely further discloses that the award data is sent responsive to the AR device collecting a given quantity of the symbols (paragraph [0037], the amount of hidden elements revealed to the player through the portable electronic device varies depending on the player's status in a loyalty program. For example, only one hidden element may be revealed to the player if the player is a bronze member, two elements if the player is a silver member, three elements if the player is a gold member, and four elements if the player is a platinum member. The number of hidden elements revealed to the player may depend on an amount of money paid to reveal hidden elements. The number of hidden elements revealed to the player may depend on trigger events during game play (e.g., elements may be revealed as part of a bonus system)). As discussed above, Although Kiely does not specifically disclose that the gaming device comprises a sports betting terminal, and that the virtual symbols comprise team logos that correspond to teams in a sports organization that is associated with the commercial brand, it would have been an obvious design choice to offer a sports themed gaming device in order to yield the predictable result appealing to players interested in sports and enhancing excitement in order to entice longer play and increased profitability. Further, such a design choice would not have any effect on the functionality of the gaming device.

Bethke discloses causing the processing circuit to send the award data further causes the processing circuit to send a voucher, to the AR device, for the user to play a machine that corresponds to the commercial brand, wherein the voucher comprises data that is redeemable by the user at the machine (paragraph [0088] – paragraph [0089], the incentive offer search system may query game networking system 120b to determine that user 101 is a player in Zynga Dragon Wars and that user 101's player character is a 5th-level elf. The incentive offer search system may then determine that an Elven Invisibility Cloak is an appropriate incentive reward for a 5th-level elf based on the thematic relationship between the player character's race and the incentive reward, the incentive offer search system can consider player character state, such as in-game assets and other attributes of a player character, to determine an appropriate incentive reward. For example, if user 101 has $25,000 in virtual poker chips in Zynga Poker, the incentive offer search system may determine that an incentive reward of $10,000 in virtual poker chips is appropriate, but if user 101 has $100,000 in virtual poker chips, an incentive reward of $30,000 may be determined appropriate based on his current in-game assets, wherein the incentive reward is scaled to user 101's current in-game assets, the examiner interprets game chips as equivalent of a voucher for playing the machine).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the vouchers as taught by Bethke into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.
the incentive offer search system can generate an incentive reward for a game hosted by game networking system 120b that user 101 has never played or that has no game account associated with the user 101. An incentive reward for an unplayed game can be generated even if the user 101 plays other games on game networking system 120b. For example, if user 101 has only played Zynga Poker on game networking system 120b, the incentive offer search system may generate an incentive reward for another game hosted by game networking system 120b (e.g., Zynga Mafia Wars, Zynga YoVille) to encourage user 101 to try a new game, i.e., the reward is unrelated to the brand of game the player previously has played).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the vouchers as taught by Bethke into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.
Regarding claims 13 and 18: Kiely discloses that which is discussed above. Kiely further discloses receiving image data from the AR device that is captured using the image capture device in the AR device (paragraph [0025], portable electronic device 150 includes a camera. Accordingly, when gaming machine 102 presents hidden elements through display 122, the player can direct the camera of portable electronic device 150 at display 122. The camera captures area 201 of display 122 and reproduces area 201 on display 151. Gaming machine 102 (or server 160) transmits the content of the hidden elements on display 122 in area 201 to portable electronic device 150. The system application being executed on portable electronic device 150 processes the received hidden gaming information along with the captured images from the camera and overlays the content of the hidden elements on display 151 such that the content of the hidden elements is revealed to the player). However, Kiely does not specifically disclose determining a location of the AR device based on the image data that is received from the AR device; and sending, to the AR device, information regarding the location of the AR device and a location of the gaming device that displays the first combination of symbols.
Bethke discloses determining a location of the AR device based on the image data that is received from the AR device (paragraph [0073], location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone); and sending, to the AR device, information regarding the location of the AR device and a location of the gaming device that displays the first combination of symbols (paragraph [0073], location networking system 120a can identify a user 101 based on the user 101's proximity to location 115. A user 101's proximity can be determined using various devices or applications, such as a GPS device, a social networking site (e.g., Facebook, Twitter), a location tracking site (e.g., Foursquare, Google Latitude), a location reservation site (e.g., OpenTable, Expedia), and the like. Location networking system 120a could then access this proximity information to identify the user 101, location 115 could have a QR code printed inside the location, which user 101 could photograph with a mobile client system 130 (e.g., a smart phone)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the location services as taught by Bethke into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/            Examiner, Art Unit 3715